—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered January 2, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court did *718not err in denying his motion to suppress the statements made by him to law enforcement officials, as there was no unequivocal assertion of his right to remain silent (see, People v Goss, 162 AD2d 466, revd on other grounds 78 NY2d 996; People v Morton, 231 AD2d 927).
Any possible prejudice which may have resulted when the jury heard testimony that the defendant was involved in an uncharged crime was alleviated by the court’s curative action (see, People v Santiago, 52 NY2d 865; People v. Ortega, 224 AD2d 552; People v Richardson, 175 AD2d 143). There is no reason to doubt that the clear and immediate curative instruction given by the court was followed by the jury (see, People v Smith, 125 AD2d 614).
In addition, evidence that the defendant was in an attic crawl space when the police arrived to apprehend him was properly admitted to show consciousness of guilt (see, People v Yazum, 13 NY2d 302; People v DeGina, 140 AD2d 537, revd on other grounds 72 NY2d 768).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not warrant reversal.
Rosenblatt, J. P., Ritter, Sullivan and Goldstein, JJ., concur.